Mr. JUSTICE GREEN delivered the opinion of the court: Defendant was convicted of the offense of burglary. Pursuant to plea negotiations a sentence of imprisonment of not less than 1 year nor more than 3 years was imposed with this sentence to run concurrently with a sentence previously imposed by the circuit court of Logan County. The defendant appeals. The State appellate defender was appointed counsel for the defendant-appellant and counsel has filed a motion to withdraw and appended to the motion is a brief in conformity with Anders v. California, 386 U.S. 738, 18 L.Ed.2d 493, 87 S.Ct. 1396, The proof of service shows service of that brief upon the defendant.. He was given leave by this court to file supplemental points and authorities and none have been filed. In discharge of our responsibility, we have examined the record and from such examination, we conclude that the State appellate defender is correct and that there are no justicable. issues for review and any review would be frivolous. The indictment in this case is in the language of the statute and charges the offense of burglary. The defendant with counsel made a motion to withdraw his plea of not guilty for purposes of entering a plea of guilty. The trial court fully complied with the requirements of Supreme Court Rule 402 (Ill. Rev. Stat. 1973, ch. 110A, par. 402). The terms of the plea negotiation agreement were stated to the court; he ascertained a concurrence in the plea agreement by the defendant; and the court imposed the sentence , as negotiated. Since we find nothing in this record that would constitute a meritorious grounds of appeal, the motion to withdraw should be, and the same is, allowed, and the conviction and sentence imposed are affirmed. Judgment affirmed. SIMKINS, P. J., and CRAVEN, J., concur.